ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Thurmon A. Knox, Jr., to indefinitely suspend the Respondent from the practice of law.
This Court, having considered the Petition, it is this 23rd day of March, 1998
ORDERED that the Respondent, Thurmon A. Knox, Jr., be and he is hereby indefinitely suspended from the practice of law in the State of Maryland, effective on the 23rd day of March, 1998, and it is further
ORDERED, that the Clerk of this Court shall remove the name of Thurmon A. Knox, Jr., from the register of attorneys in this Court, and certify that fact to the Clients’ Security *190Trust Fund and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-713.